Citation Nr: 1727809	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine disability, with intervertebral disc syndrome (IVDS).  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney






INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO continued a 10 percent disability rating for degenerative lumbar spine.

In July 2011, the Board remanded the claim for an increased rating for the lumbar spine disability for additional development.

In December 2012, the RO granted a 20 percent disability rating for the lumbar spine disability, effective July 24, 2012 (under Diagnostic Code 5243).

In June 2015, the Board granted a 20 percent disability rating for the appeal period prior to July 24, 2012, but denied a disability rating in excess of 20 percent both prior to and from July 24, 2012.  

The Veteran appealed only the Board's denial of a disability rating in excess of 20 percent to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted the joint motion for partial remand (JMPR) filed by representatives for both parties, vacating the Board's decision as to the issue appealed and remanded it to the Board for further proceedings consistent with the joint motion.

In September 2016, the Board remanded the matter for additional development.  

In a March 2017 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremity, with 10 percent disability ratings for each extremity (effective October 28, 2016).  The Veteran has not appealed that decision; however, to the extent that a radiculopathy rating is warranted prior to October 28, 2016, such a determination would be part of the increased rating for the lumbar spine disability claim currently on appeal.

The Board acknowledges that the RO denied claims for an increased rating for the right knee and a total disability rating based on individual unemployability (TDIU) in a May 2017 rating decision.  The Veteran filed a notice of disagreement June 2017.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disability, including Dr. E. Shadeed.  A March 2004 record from Dr. Shadeed is of record and indicates the provision of continuing treatment for the Veteran's lumbar spine.  Additionally, the Veteran reported treatment from that provider in a May 2006 application; however, treatment records from Dr. Shadeed have never been obtained.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The AOJ should obtain all unassociated VA treatment records and National Guard medical records, if any exist.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The AOJ should verify whether all treatment records have been obtained.

A retrospective medical opinion should be obtained to determine, to the extent possible, the severity and functional limitation of the disability over the entire appeal period.

Once the additional evidence is obtained, VA should consider whether a higher rating is warranted based on extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records and National Guard medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The AOJ should clearly indicate in the claims file whether all treatment records have been obtained.
	
2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disability, including Dr. E. Shadeed.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain a retrospective medical opinion to determine, to the extent possible, the level of severity throughout the appeal period (from May 2006 to the present) of the Veteran's service-connected lumbar spine disability, to include functional limitations affecting employability.  If possible, the VA examiner should provide time frames for his/her findings if his/her findings vary throughout the appeal period.

The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  

The VA medical opinion provider should consider all the evidence of record, to include lay statements, private and federal medical records, VA examinations, and private medical opinions of record.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include extraschedular consideration.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




